Becker, J.
¶33 (dissenting) — I dissent from the majority decision and would hold that the warrantless search of the backpack was justified as a search of the arrestee’s person incident to arrest.
*690¶34 Both parties cite the holding of State v. Byrd:
We caution that the proper scope of the time of arrest rule is narrow, in keeping with this “jealously guarded” exception to the warrant requirement. It does not extend to all articles in an arrestee’s constructive possession, but only those personal articles in the arrestee’s actual and exclusive possession at or immediately preceding the time of arrest.
178 Wn.2d 611, 623, 310 P.3d 793 (2013) (citation omitted).
¶35 The backpack was in Brock’s actual and exclusive possession shortly before the officer placed Brock under arrest for providing false information. I do not see any significance in the fact that Brock was separated from his backpack for about 10 minutes while the officer conducted an investigative stop. It is true that only a lawful custodial arrest provides authority to search incident to arrest under article I, section 7 of the Washington Constitution. State v. O’Neill, 148 Wn.2d 564, 585, 62 P.3d 489 (2003). The rule of O’Neill was not violated here, where the officer did not begin searching the backpack until he had placed Brock under arrest.
¶36 As set forth in Byrd, the scope of a lawful warrant-less search of personal articles as part of a search incident to arrest has three components: (1) the articles must be “personal,” (2) they must be “in the arrestee’s actual and exclusive possession,” and (3) the possession must be “at or immediately preceding the time of arrest.” Byrd, 178 Wn.2d at 623. If loosely interpreted, any one of these components has the potential to escape from historical limits and start down the road toward another progressive distortion of the type decried by Justice Frankfurter in his dissent in United States v. Rabinowitz, 339 U.S. 56, 72, 70 S. Ct. 430, 94 L. Ed. 653 (1950), overruled in part by Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969). See generally People v. Cregan, 2014 IL 113600, ¶¶ 98, 118, 10 N.E.3d 1196 (Burke, J, dissenting) (expressing concern that the test articulated by the Cregan majority will permit a return to full vehicle searches incident to arrest by conceiv*691ing of a vehicle as a container immediately associated with an arrestee’s person).
¶37 Searching a backpack does go beyond the facts of United States v. Robinson, the Fourth Amendment source of the Byrd holding. United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973); U.S. Const. amend. IV. In Robinson, the crumpled cigarette package containing heroin was found in a shirt pocket during a routine collar-to-socks search of the arrestee’s clothing. Robinson, 414 U.S. at 221 & n.2. Still, many other courts have seen purses, fanny packs, and shoulder bags as sufficiently pocket-like to be regarded as “in a fair sense a projection” of the arrestee’s person. Rabinowitz, 339 U.S. at 78 (Frankfurter, J., dissenting). So far, cases following Robinson have projected the person only as far out as backpacks, briefcases, and luggage the arrestee was carrying or pushing.
¶38 I do not perceive the facts of this case as giving cause for alarm that searches of the person incident to arrest will become open-ended as to time. The encounter occurred in a lonely spot in the middle of the night. Officer Olson might have arrested Brock immediately for trespassing. Had he done so, the majority would have recognized the subsequent search of the backpack as valid under Byrd’s time of arrest rule. To hold that the search became invalid because the officer decided to investigate before making an arrest would create an undesirable incentive for hasty arrests. The officer was entitled to put the backpack out of reach for his own safety while he decided whether or not to make an arrest. The officer’s way of dealing with the situation was thoroughly professional. I would affirm.
Review granted at 181 Wn.2d 1029 (2015).